DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered. Claims 1-2 and 4-13 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered. Regarding the Applicant’s arguments on pages 13-16 that Haller does not disclose "selecting, upon user action with the GUI, at least a first part of an existing first assembly and selecting, independently of the first part, a second part of an existing second assembly", the selected part from the part library is not independent of the feature selected by the user, "the parts and the assemblies being stored in a relational database, the database 
Specification, para. 8, 47, 57: geometrical constraints: hooking point, positioning a screw on a planar holed plated, dimension etc….how two parts related to each other; para. 38 states that “By "database", it is meant any collection of data (i.e. information) organized for search and retrieval. When stored on a memory, the database allows a rapid search and retrieval by a computer. Databases are indeed structured to facilitate storage, retrieval, modification, and deletion of data in conjunction with various data-processing operations. The database may consist of a file or set of files that can be broken down into records, each of which consists of one or more fields. Fields are the basic units of data storage. Users may retrieve data primarily through queries”; para. 43: objects’ features are essential parts of a CAD system: “A CAD system may be history-based. In this case, a modeled object is further defined by data comprising a history of geometrical features. A modeled object may indeed be designed by a physical person (i.e. the designer/user) using standard modeling features (e.g. extrude, revolute, cut, and/or round etc.) and/or standard surfacing features (e.g. sweep, blend, loft, fill, deform, smoothing and/or etc.). Many CAD systems supporting such modeling functions are history-based system. This means that the creation history of design features is typically saved through an acyclic data flow linking the said geometrical features together through input and output links. The history based modeling paradigm is well known since the beginning of the 80's”; para. 45: also behavioring features; para. 48: “feature tree” etc.; figs. 3, 6 show first and second assembly of parts: the screw 20, 30 and the support 22, 32.

Haller teaches the argued limitation "selecting, upon user action with the GUI, at least a first part of an existing first assembly and selecting, independently of the first part, a second part of an existing second assembly" at para. 18: the components being selected from the group consisting of a part, an assembly, and a subassembly; para. 80-81: fig. 12b shows the assembly in window 1200 after a part 1208 is dropped onto the feature 1206. Thus, components, first, second, etc. being selected can be a combination of parts of independent assemblies. 
Regarding the newly added limitations independently of the first part and the database storing a relation between the parts and one or more constraints that are applied on said parts, please see the newly cited columns and lines below. In addition, Vredenburgh reference is no longer applied and a new combination of references cited below.
Haller teaches the argued limitation "querying in the relational database for one or more first existing geometrical constraints applied to the first part" and "querying in the relational database for one or more second existing geometrical constraints applied to the second part" at para. 63-67: the part library contains a relational database. A database query is constructed to locate records in the related tables; para. 19: automates the process of finding standard part models in a database and incorporating the standard parts in an assembly model, thereby encouraging the use of standard industry parts that may be contained in a commercially available database; para. 52: mate inferencing technology determines compatible geometric characteristics of the feature and the part by analyzing a characteristic set of geometries for a part, locating complementary geometries in a feature via one or more table lookup operations, then correctly positioning the part with respect to targeted geometries in the feature.
Haller teaches the argued limitation "the retrieved identified first geometries being representative of former design choices having been previously selected by a user" and "the retrieved identified second geometries being representative of former design choices having been previously selected by a user" at para. 4: design engineer may also modify the existing part library in such a way as to reduce the number of parts that may be retrieved; para. 62: in situations where the same part is being used in the assembly model more than once, the model object and the configuration object are stored once and instanced for each reuse; para. 67-70: determining whether a configuration exist can be used (e.g., comparing attributes of a designed feature with attributes of model configurations). The design engineer can embellish the connection to include top-side and bottom-side accessory components, such as a washer at the top of a screw, and a washer and lock nut at the bottom of a screw. The part and the part's accessory components may be re-used with additional features by instantiation operations. 
The newly cited reference: Charles et al. teaches at para. 69: keeps a history of the displayed argument/function name in the field/on the button after execution of the function. This prevents from substantial loss of time, since a user has to repeatedly use the same function and argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller et al. (US 2002/0107673) in view of Charles et al. (US 20060136842).
As per claims 1, 7-9, Haller et al. discloses
a computer-implemented method for designing a new assembly of parts in a three-dimensional scene, the parts being computer aided design (CAD) three-dimensional modeled objects, the three-dimensional scene being displayed in a graphical user interface (GUI), the GUI being coupled to a processor and the method comprising: selecting, upon user action with the GUI, at least a first part of an existing first assembly and selecting, independently of the first part, a second part of an existing second assembly, the parts and the assemblies being stored in a relational database, the database storing a relation between the parts and one or more constraints that are applied on said parts; the first part and the second part being loaded in the three-dimensional scene (para. 11, 1: CAD allows a user to construct 3-D models of assembly designs; para. 16-18: an automated connection mechanism that infers the purpose of a model feature created by a user and automatically identify other model components compatible with the feature, e.g., identify compatible fasteners parts which may be located in a library or dynamically configured based on a part model… constructing a feature in a three dimensional model based on data input by a user… the components being selected from the group consisting of a part, an assembly, and a subassembly; para. 80-81: fig. 12b shows the assembly in window 1200 after a part 1208 is dropped onto the feature 1206. Thus, components, first, second, etc. being selected can be a combination of parts of independent assemblies; para. 42, 51, 63-65: the part library contains a relational database. A relational database stores data in related tables; para.79: all coupling relationships between parts and accessory components are maintained using watch objects. Thus, the preceding discussion also applies to parts accessorized with other parts”; para. 86: the part library may be tightly integrated within the computer-aided modeling system (e.g., as programmed code and data structures), rather than reside as an external database. The part library and the features database also may be consolidated fig. 12B); 
after the selecting, then, for the first part: querying in the database for one or more first existing geometrical constraints applied to the first part and previously defined by a user in the stored existing first assembly, a given first existing geometrical constraint being stored in the relational database and indicating through a relation of the relational database a first part geometry on which the given first existing geometrical constraint is applied, the one or more first existing geometrical constraints assigning a relative position between first geometries belonging to the first part and another different part; automatically identifying first geometries of the first part on which the said one or more constraints are applied by using relations in the relational database (para. 7-9: finding complimentary geometries of a chosen part and a feature is a logic table, in which characteristic geometries are related to mate types; a characteristic geometry such as an axis, may be related to a concentric mate constraints, whereas a characteristic geometry, such as a plane, may be related to a coincident mate constraint. Possible target geometries that can satisfy mate constraints for the characteristic geometry may then be found using another table that identifies mating geometries; para. 17-19: the part generation includes querying a component model repository, i.e., a model library to retrieve component model…the part may be selected from a parts library and automatically positioned in a coupling relationship with the feature. The model data may details construction of the design model based on a hierarchical relationship among components… constructing a feature in a three dimensional model based on data input by a user; para. 40-45: a CAD system may represent a 3D model using a hierarchical data structure. Hierarchical data structures can be used to represent solid models as combinations of components such as geometry, topology, operations, transformations, assemblies, subassemblies, parts, and other model data. FIG. 3 shows a hierarchical data structure known as a tree; para. 48-52: the automated connection mechanism may automatically select a fastener and populate all the holes with the flange… determines the best companion part for the feature… mate inferencing technology determines compatible geometric characteristics of the feature and the part by analyzing a characteristic set of geometries for a part, locating complementary geometries in a feature via one or more table lookup operations, then correctly positioning the part with respect to targeted geometries in the feature; 62: in situations where the same part is being used in the assembly model more than once, the model object and the configuration object are stored once and instanced for each reuse; para. 67-70: determining whether a configuration exist can be used (e.g., comparing attributes of a designed feature with attributes of model configurations). The design engineer can embellish the connection to include top-side and bottom-side accessory components, such as a washer at the top of a screw, and a washer and lock nut at the bottom of a screw. The part and the part's accessory components may be re-used with additional features by instantiation operations; fig. 4: first part, middle part, last part or user can select the option “automatically select middle and end hole sizes based on first hole size”. Thus, hole size is at least one of the constraint(s) that needs to be met in order for the system to automatically assemble parts; para. 83.)
retrieving in the relational database the identified first geometries of the first part on which the said one or more first existing geometrical constraints are applied, the retrieved identified first geometries being representative of former design choices having been previously selected by a user; and computing, by the processor, at least one relative position of the first part and the second part that form a new assembly of parts by deducing constraints to be created between the first part and the second part from the retrieved geometries, said computing resulting in forming the new assembly of parts (para. 7-9: existing technology may be used to automatically position (i.e., locate and align), a part with respect to a feature. SolidWorks® 2000, available from SolidWorks Corporation of Concord, Mass., can infer mating relationships between a feature and a part by analyzing geometric characteristics of the feature and the part, then determining the correct position (including alignment) of the part with respect to the feature; para. 16-19: the part generation includes querying a component model repository, i.e., a model library to retrieve component model…the part may be selected from a parts library and automatically positioned in a coupling relationship with the feature. The model data may details construction of the design model based on a hierarchical relationship among components; para. 42-45: a CAD system may represent a 3D model using a hierarchical data structure. Hierarchical data structures can be used to represent solid models as combinations of components such as geometry, topology, operations, transformations, assemblies, subassemblies, parts, and other model data. FIG. 3 shows a hierarchical data structure known as a tree; para. 52: mate inferencing technology determines compatible geometric characteristics of the feature and the part by analyzing a characteristic set of geometries for a part, locating complementary geometries in a feature via one or more table lookup operations, then correctly positioning the part with respect to targeted geometries in the feature; para. 56-60, 69-71 and 81: automatically inserts the part in the model using a positioning procedure to correctly locate and align the part.) 
for the second part:-2- 3033527.v1querying in the relational database for one or more second existing geometrical constraints applied to the second part and previously defined by a user in the stored existing second assembly, a given second existing geometrical constraint being stored in the relational database and indicating through a relation of the relational database a second part geometry on which the given second existing geometrical constraint is applied, the one or more second existing geometrical constraints assigning a relative position between second geometries belonging to the second part and another different part (fig. 6, item 610-612 or para. 58: the part library is queried to find and retrieve the appropriate part for each collection of grouped features (step 610). The parts are then retrieved (step 612) and inserted into the assembly; para. 19: automates the process of finding standard part models in a database and incorporating the standard parts in an assembly model, thereby encouraging the use of standard industry parts that may be contained in a commercially available database; para. 44, 50-52: when one or more features need to be populated with connectors, the automated connection mechanism locates features within a scope specified by the design engineer and performs a process that organizes the features into groups. More than one part in the part library may be appropriate for populating a group of features. Therefore, the automated connection mechanism determines the best companion part for the feature, which is a decision that the design engineer may override; para. 70: each part in the database is indexed by properties of other parts with which the former part may be connected. Thus, the design engineer can embellish the connection to include top-side and bottom-side accessory components, such as a washer at the top of a screw, and a washer and lock nut at the bottom of a screw. The part and the part's accessory components may be re-used with additional features by instantiation operations; para. 84.) 
automatically identifying, by the processor, second geometries of the second part on which the said one or more second existing geometrical constraints are applied by using the relations in the relational database; and retrieving in the relational database the identified second geometries of the second part on which the said one or more second existing geometrical constraints are applied, the retrieved identified second geometries being representative of former design choices having been previously selected by a user (para. 4, 58: the part library is queried to find and retrieve the appropriate part for each collection of grouped features (step 610). The parts are then retrieved (step 612) and inserted into the assembly; para. 44, 50-52: when one or more features need to be populated with connectors, the automated connection mechanism locates features within a scope specified by the design engineer and performs a process that organizes the features into groups. More than one part in the part library may be appropriate for populating a group of features. Therefore, the automated connection mechanism determines the best companion part for the feature, which is a decision that the design engineer may override; para. 84: the correct configuration of the connecting part is automatically chosen from a part library. The present invention may be applicable to many types of standards-based connections, for example, electrical connections or piping connections. Furthermore, although the description of the invention emphasizes parts, the present invention   applies to other components as well, such as subassemblies.)
rendering, in the three-dimensional scene, the formed new assembly of part to the users (para. 41-42: fig. 2 shows a display generated on the CRT by CAD software. The display includes a window 240 subdivided into a modeling portion in which a 3D model is rendered.) Haller allow users to click/select part, for example, the cited fig. 4, 12 B and para. 17 cited above. However, even if Haller does not explicitly teach selecting, upon user action with the GUI, at least a first part …, 
Charles et al.  teaches
	selecting, upon user action with the GUI, at least a first part of an existing first assembly and selecting, independently of the first part, a second part of an existing second assembly, the parts and the assemblies being stored in a relational database, the database storing a relation between the parts and one or more constraints that are applied on said parts; the first part and the second part being loaded in the three-dimensional scene (para. 16: known solutions of CAD/CAM applications make it possible, among other features, to design parts, while a PDM system typically includes a database storing all the data related to the designed products or parts and the relations between said products or parts; para. 33-35: the database queried comprises data representative of three-dimensional modeled parts, the graphical user interface being further adapted for displaying a three-dimensional representation of the parts; para. 52-56: In the example of FIG. 1, the data 250, displayed as a "feature tree", and their 3D representation pertain to a brake assembly including brake caliper and disc; para. 119: enables a user to update some parts that are linked (through constraints for example) to parts that he modified during his session; para. 69: keeps a history of the displayed argument/function name in the field/on the button after execution of the function. This prevents from substantial loss of time, since a user has to repeatedly use the same function and argument). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Haller and Charles in order to efficiently select, interact, and/or manipulate settings of parts in order to design and generate certain items.
Specification, para. 58, discloses “type of the constraint is “distance””; para. 14: constraints comprise at least a type, a value, a geometry of a part supporting the constraint; para. 57: geometrical constraint assigns a relative position between geometries belonging to different parts. Geometries are geometrical elements such as point, line, curve or surface which are relevant for positioning; para. 62.
As per claims 2, 10, Haller et al. discloses
computing at least one constraint of the first part and the second part by using the retrieved first and second geometries and by using a constraint type of the one or more first and second existing geometrical constraints queried in the database the first and second parts (figs. 6-7, items 610-614: for each group, query part library for the appropriate component, retrieve part that matches design intent of feature, insert retrieved part into assembly and position with respect to feature; para. 7-9: finding complimentary geometries of a chosen part and a feature is a logic table, in which characteristic geometries are related to mate types; a characteristic geometry such as an axis, may be related to a concentric mate constraints, whereas a characteristic geometry, such as a plane, may be related to a coincident mate constraint; para. 18: the part may be selected from a parts library and automatically positioned in a coupling relationship with the feature…the configuration data representing a value of a modifiable attribute of the model; para.16: the system can infer that a collection of hole features created by a user will be filled by compatible fastener parts, and the system can automatically identify such compatible fasteners parts. These parts may be located in a library of standard parts or dynamically configured based on a part model; para. 42-44, 50-52: determines the best companion part for the feature…The insertion and positioning procedure may utilize the mate inferencing technology, the mate inferencing technology determines compatible geometric characteristics of the feature and the part; para. 58-59, 72.)

Specification, para. 50, discloses "a haptic device 1090 such as cursor control device, a keyboard or the like", para. 53: “a haptic device such as a keyboard, a mouse, a stylus, a touch sensitive display, or the like).
As per claim 4, Haller et al. discloses
wherein the selecting of said at least first and second parts is performed upon a user action on a haptic device (para. 37: using the keyboard and the mouse, a user can enter and modify data for a 2D or 3D model.)

As per claims 5, 12, Haller et al. discloses
wherein the selecting of said at least first and second parts comprises: selecting the first part upon a user action on a haptic device; selecting the second part by hovering the selected first part that is dragged by the user over the second part (para. 37, 80-81: a drag operation.)

Specification, para. 58, discloses “type of the constraint is “distance””.
As per claims 6, 11, Haller et al. discloses
wherein the said one or more first and second existing geometrical constraints stored in the database comprise at least: a type; a value; a geometry of a part supporting the constraint (para. 7-9: finding complimentary geometries of a chosen part and a feature is a logic table, in which characteristic geometries are related to mate types; a characteristic geometry such as an axis, may be related to a concentric mate constraints, whereas a characteristic geometry, such as a plane, may be related to a coincident mate constraint; para. 16, 42-44, 50-52: determines the best companion part for the feature…The insertion and positioning procedure may utilize the mate inferencing technology, mate inferencing technology determines compatible geometric characteristics of the feature and the part ….)

As per claim 13, Haller et al. discloses
display for rendering the new assembly of parts in the three-dimensional scene (para. 41: the surfaces of the 3D model can be displayed; para. 48: an image of an assembly displayed in a window. The assembly includes a flange that contains a pattern of holes. The automated connection mechanism may automatically select a fastener and populate all the holes in the flange with that fastener.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gadh (US 6725184) teaches CAD models col. 1:25-27; col. 5:1-22: geometric constraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        3/25/2021


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163